El Juez Asociado Sr. Hutchison,
emitió la opinión del’ tribunal.
Se inició esta causa en la Corte Municipal de Yieques con motivo de una denuncia algo ambigua que fue presentada, *87titulada “El Pueblo de Puerto Rico v. A. Alvares y Hermanos, de San Juan, Puerto Rico,” imputando al acusado Sera-fín Alvarez, a quien se le describe cuidadosamente donde quiera que se le menciona como socio de la casa comercial de A. Alvarez y Hermanos, de San Juan, Puerto Rico, el becbo de baber vendido dos cajas de vino sin haberse pro-visto primeramente de la correspondiente patente al por mayor para vender licores, infringiendo por ello el artículo 18 de la Ley de Rentas, aprobada en 1911.
Terminado el juicio de novo que tuvo lugar ante la corte de Distrito a virtud de la expresada denuncia, dicba corte dictó la siguiente sentencia:
“Hoy día 15 de noviembre de 1913, día señalado para la vista de este caso, compareció El Pueblo de Puerto Rico, por su Fiscal, y el acusado en propia persona y por su abogado Adrián Agosto. Se dió lectura a la acusación a la que contestó el acusado alegando su ino-cencia. P.asó la prueba, informaron las partes y la corte declara al acusado culpable del delito de infracción a la Ley de Rentas Internas y le impone la pena de cien dólares de multa y en defecto de pago a sufrir un mes de cárcel y las costas.”
Contra esta sentencia el acusado interpuso apelación ale-gando como primer error que la sentencia es insuficiente. El Fiscal ba mostrado su conformidad en lo que respecta a este punto habiendo solicitado la revocación de la sentencia apelada y que el caso sea devuelto a la corte inferior para la celebración de un nuevo juicio. Es un becbo que no admite discusión alguna, que la sentencia tal como consta y consi-derada aisladamente sin hacer referencia a otras partes de los autos es en realidad defectuosa y técnicamente insuficiente. Pero de esto no se infiere que por esta razón deba' devolverse el caso a la corte inferior para la celebración de un nuevo juicio.
En el caso de Pointer v. United States, 151 U. S., 396, el Juez Sr. Harlan, se expresó como sigue:
“La objeción específica que se ha formulado a la sentencia es la que en la misma no se expresa el delito por el cual el acusado fue *88declarado culpable, o que dicbo acusado fuera culpable de algún determinado delito Esta objeción es más bien técnica que sustan-cial. * * *. Aunque en los autos de una causa criminal debe constar aquella parte en que de modo positivo se muestre el delito, las diligencias sin las cuales la sentencia no puede ser válida, y la sentencia misma ‘todas las partes de los autos deberán ser interpre-tadas conjuntamente, dándose efecto a todas, de ser posible, y corri-giéndose cualquier deficiencia que exista en alguna parte por lo que aparezca de otra. ’ 1 Bishop Cr. Pro, secciones 1347, 1348. Por tales razones se declara sin lugar la objeción a que se ha] hecho referencia últimamente.” Véanse también los casos de Sandy White v. United States, 164 U. S., 100; Denolli v. United States, 6 L. R. A. (nueva serie), 424; People v. Campos, 17 D. P. R., 1190, 1194.
■ Los artículos 362 y 364 de nuestro Código de Enjuicia-'miento Criminál, son como sigue:
“Artículo 362. — Después de celebrada la vista de la apelación, la Corte Suprema debe dictar sentencia sin parar mientes en los errores o defectos técnicos o de forma, o en excepciones que no afecten los 'derechos sustanciales de las partes.
“Artículo 364. — La Corte Suprema puede revocar, confirmar o modificar el fallo o auto contra el cual se haya apelado, o desestimar, confirmar, o modificar cualquiera o- todas las diligencias posteriores a dicho fallo o auto, o que de éste dependan y si lo considerase justo, puede dictar u ordenar la celebración de nuevo juicio.”
El artículo 1 do una “ley relativa a la revocación de sen-tencias en causas criminales por la Corte Suprema,” etc., aprobada en mayo 30, de 1904, Leyes de 1905, página 16, expresa lo siguiente:
“Artículo 1. — Siempre que resultare de los autos en alguna causa criminal apelada a la Corte Suprema, que cualquier requisito legal haya sido desatendido por el tribunal sentenciador, no se anulará la sentencia a menos que el error que de los autos resultare, tendiere á perjudicar los derechos de cualquiera de las partes, y se hubiere interpuesto la debida excepción en el tribunal sentenciador; dispo-niéndose, sin embargo, que. el tribunal de apelación podrá conocer de errores fundamentales que aparecieren en los autos, aun cuando no se hubiere interpuesto objeción a ellos, y fallar sobre los mismos con arreglo al derecho que de los hechos se desprendiere.”
*89Los artículos 362 y 364 arriba citados, son prácticamente idénticos al 6957 de las Leyes Compiladas de 1909, y el artí-culo 6955 del Código de Enjuiciamiento Criminal de Oklahoma, con la sola excepción de que este último artículo del Código de Oklahoma ni siquiera es tan liberal como el 364 de nuestro código, pues en dicho artículo no se hace mención de las facultades conferidas por este último para desestimar, .Confirmar o modificar cualquiera o todas las diligencias pos-teriores al fallo o auto apelado; y determina de modo expreso que la causa deberá en cualquier caso ser devuelta a la corte inferior. El artículo 364 también es bastante parecido a la sección 904 del Código de Enjuiciamiento Criminal de Texas.
Pocas son, sin embargo, las cortes de apelación en los Estados Unidos que están investidas de una facultad tan amplia como la conferida por estos estatutos, los cuales, reflejando como reflejan el pensamiento más elevado de la época presente, constituyen una desviación algo radical de la ley común y un gran paso de avance en la senda del ver-dadero sentido común, de la razón y de la justicia en el' pro-cedimiento criminal. De aquí resulta, desde luego, que las resoluciones que han sido dictadas por las cortes de última instancia al interpretar tales preceptos estatutorios no son numerosas. Sin embargo, las cortes de los dos últimos Esta-dos a que se ha hecho referencia frecuentemente han ejer-citado las facultades que de tal modo les han sido conferidas y dejando a un lado todas las objeciones técnicas, errores y defectos que no afectan a los derechos sustanciales de las partes, han adoptado' la interpretación más liberal de los artículos ya mencionados en perfecta consonancia con la esfera de acción de la idea fundamental que los informa y han desarrollado, en resumen, una tendencia claramente defi-nida que crece invariablemente en el sentido de una rápida, práctica y libre administración de verdadera justicia. Véanse los casos de Turner v. State, 126 Pac., 455; Robinson v. State, 126 S. W., 276; McCorquodale v. State, 98 S. W., 879; Turner v. State, 68 S. W., 511; Burks v. State, 55 S. W., 825.
*90En el presente caso, además de la sentencia de la corte inferior y de otros documentos de los antos tales como el asiento hecho en las minutas de la corte acerca de la com-parecencia del acusado, la alegación que hizo él y el escrito de apelación, se ha sometido también a nuestra consideración una copia literal y auténtica de la primitiva denuncia y una exposición del caso completa en la que aparece detalladamente expresada la prueba que fué practicada durante el juicio come también los distintos incidentes habidos en él. Examinados, los autos en todos sus aspectos, no puede haber duda alguna respecto al determinado delito que se imputó al acusado y por el cual fué en realidad declarado culpable. Este tribunal cuenta ahora prácticamente con los mismos datos para la co-rrección de la referida sentencia que aquellos que tuvo ante s£ la corte de distrito al dictar su sentencia. Una vez subsa-nado el defecto en cuestión, ni el error cometido por la corte inferior al no determinar el artículo de la ley de rentas que fué infringido ni la acción tomada por este tribunal al corre-gir el error, podía, bajo tales circunstancias, ocasionar un grave perjuicio de los derechos sustanciales del acusado. El objeto manifiesto de la ley de 1904 arriba citada al adicio-nar, como lo hace, los artículos 362 y 364 del Código de Enjui-ciamiento Criminal, es precisamente prohibir que casos coma éste sean devueltos a la corte inferior para la celebración de un nuevo juicio lo que no ha de dar resultado práctico alguno.
Por tanto, si el único error que constara en los autos fuera el de la omisión en que incurrió la corte inferior al no deter-minar en su sentencia el verdadero delito por el cual fue declarado culpable el acusado,- tendríamos claramente el de-ber, y en ello no vacilaríamos, de modificar la referida sen-tencia en lo que fuera necesario con el fin de subsanar dicho defecto y luego confirmarla en la forma modificada.
Existe, sin embargo, una cuestión más seria y fundamental la cual a nuestro juicio exige que el caso se resuelva en otra forma y que a la vez nos releve de la necesidad de tener *91que discutir en todos sus detalles las demás cuestiones que can sido promovidas en los restantes señalamientos de error.
La denuncia, como hemos visto, puede ser impugnada por duplicidad, puesto que en ella claramente se trata de perse-guir al acusado en ambos conceptos, individualmente y en la capacidad que ostentaba como miembro de la razón social o mandatario de la casa de A. Alvarez y Hermanos, o en las dos capacidades. El juicio continuó al parecer en este último supuesto como pudo serlo en cualquier otro basta el momento en que fué presentada la moción de sobreseimiento, la cual se fundó en el becbo de no haber probado el fiscal la existencia de dicha,casa comercial así como tampoco la rela-ción que existía entre el acusado y la referida casa. La corte al desestimar esta moción hizo caso omiso de aquellas partes de la denuncia que hacían referencia a la casa comercial de A. Alvarez y Hermanos, por ser las mismas meramente super-finas, continuando la celebración del juicio. Cualesquiera que sean los hechos o la ley con respecto a la hipótesis o teorías de la corte y las partes durante el juicio, o en cuanto a los méritos de las diferentes cuestiones que hora se tratan de resolver en apelación, parece razonablemente claro que al declarar la corte culpable al acusado procedió en la creencia de que dicho acusado, una vez probado que realizó la venta, estaba en el deber de presentar una licencia personal pres-cindiendo del carácter con que actuó. De acuerdo con la prueba no puede explicarse satisfactoriamente dicho fallo y sentencia sino por esta hipótesis.
La prueba pertinente a la cuestión principal brevemente expresada es como sigue:
Paul Euell, agente de rentas internas, declara que a su llegada a Yieques encontró que Juan Eijos había com-prado diez y siete cajas de ron, dos de vino' moscatel, y una de anís; que Eijos le dió un recibo firmado por A. Alvarez el cual mostraba que él había pagado $50 por las veinte cajas de licores; que el acusado no tenía ninguna licencia según el registro de la oficina, del colector en Yieques; que *92A. Alvarez y Hermanos no tenía patente para vender al por mayor en Vieques; que los licores en cnestión hacía dos años qne estaban depositados en la casa de Antonio Luis; que las cajas estaban marcadas con el nombre de “Ponce” con otros nombres borrados, pero en cuanto a este punto el tes-tigo no recuerda bien.
Juakt Rijos declara que el "acusado le vendió veinte cajas de licores; ron, anís y'vino; que no sabía de donde venían esos licores; que los cogió en casa de Antolino Luis; que el acusado le extendió un recibo por $50; que no sabía si era dueño de las veinte cajas o si el acusado actuó como man-datario al verificar la venta; que el acusado le dijo: “Te vendo veinte cajas de licores que tengo en casa de Antolino Luis y que tengo que recoger,” y que después de regatear algo convinieron en el precio y fueron entonces a la casa de Anto-lino Luis a buscar el licor.
AíTTOLnsro Luis declara que en su casa él tenía veinte cajas de licores que había comprado a R. Pons las que no quería y entregó al acusado cuando éste vino a cobrarle por orden de Bubonis; que al llegar el acusado dijo: “He venido a co-brar ese licor,” y el testigo le dijo que estaba allí, que no podía quedarse con ellos; que el acusado enseñó al testigo un papel o carta que era de Bubonis y siendo R. Pons el dueño del licor, el testigo entregó dicho licor al acusado; que el acusado le dijo que si se lo iba a pagar y que él le respon-dió que no tenía dinero pero que allí estaban las cajas y entonces el acusado las cogió, las sacó de la casa y se las ven-dió a Juan Rijos; que A. Alvarez y Hermanos no ha tenido nada que ver con dicha venta ni tampoco ha tenido conexión alguna con motivo de la compra hecha por él a R. Pons & Ca.; que A. Alvarez y Hermanos no tuvo nada que ver con esos licores y dicha mercantil nunca ha escrito al testigo; que el acusado no había tenido nada que ver en relación con esos licores hasta el día que fué a casa del testigo con la carta de Bubonis a cobrar; que los licores no estaban en su casa en calidad de depósito; que los compró el testigo para estable-*93cer un negocio, pero no pudo ser y él (¿Pons ó el mandata-rio?) estuvo un día allí y le dijo al testigo: “Déjelos aquí hasta que yo mande a buscarlos;” que tenía él que devol-ver esos licores o pagar a E. Pons, pero no a A. Alvarez y Hnos.; que la persona que primero estuvo en su casa y le dijo que los dejara allí hasta que él los mandara a buscar, fué un empleado o socio de E. Pons; que el acusado fué a buscar esos licores en nombre de Bubonis y se los llevó; que el le entregó las veinte cajas al acusado las que fueron ven-didas a Juan Eijos en presencia del testigo; que el acusado fué a cobrarle a él esos licores, pero por. cuenta de Bubonis, j)ero que él no le pudo pagar y entregó dichos licores al acu-sado ; que no le pagó porque no tenía dinero; que debía esa cantidad por esas cajas y sé las sentfegó al acusado.
José S. Aybae Sánchez, Juez Municipal de Yieques, iden-tificó la firma del recibo la que sabe es la letra del acusado; que el recibo que fué presentado como prueba es como sigue: “$50. Mayo 22 de 1913. Eecibí de Don Juan Eijos la suma de cincuenta dólares, por varias cajas de licores. (Firmado) A. Alvarez & Hermanos.”
La defensa presentó como prueba tres certificaciones del Tesorero de Puerto Eico creditivas de que la mercantil de A. Alvarez y Hermanos tenía patente para vender licores al por mayor en los años 1911, 1912 y 1913.
Augusto Bubonis, testigo de la defensa, declaró que tuvo un asunto pendiente con Antolino Luis, de Yieques; que él tenía una factura de licores vendida hace dos años que se la vendió a (¿por?) Eduardo Pons como representante de E. Pons y Ca., cuya mercantil habiéndose declarado en quiebra el testigo adquirió sus deudas y demás; que la casa mer-cantil del testigo se llamaba “Bubonis, Sosa y Ca.,” la que se disolvió quedando solamente el testigo; que él • adquirió esa cuenta montante a $68 en licores; que él no le había ven-dido esa cuenta a A. Alvarez y Hermanos; que los licores *94estaban en poder de Antolino Luis; que él primeramente le giró a éste la cuenta por medio del banco, y del banco le devol-vieron la cuenta con una carta diciendo que le habían escrito a Antolino Luis y no había contestado; que después el testigo mismo le dirigió una carta certificada a Antolino Luis de la cual tiene copia el testigo y no le contestó; que un día Sera-fín. Alvarez estando de paso por su casa y hablando le dijo que iba a hacer un viaje por la isla y el testigo le preguntó si no iba a Vieques, contestó que sí; que entonces el testigo dijo al acusado que tenía una cuenta contra Antolino Luis el que no sabía quién era y que se la iba a dar ál acusado para que se la cobrara de la manera que dicho acusado creyera más conveniente, dándole una carta, autorizándole para el cobro de dicha cantidad; que.la cuenta la adquirió de Bubonis, Sosa y Ca., déspués que la casa se disolvió y como liquidador de la misma; que el testigo no trasmitió dichos licores a A. Alvarez y Hermanos, sino que solamente le dió la carta a Serafín Alvarez para que cobrara la cuenta de esos licores a Antolino Luis; que Serafín Alvarez era un mandatario del testigo; que el testigo no dió a Alvarez orden de vender dichos licores sin una patente; que el testigo vendía licores al por mayor en el año 1911, y también lo., era en 1912 y 1913; que él vendía licores en toda la Isla de Puerto Bico y podía vender ron, anís, vinos y licores; que el testigo dió una carta al acusado autorizándole para el cobro; porque había pa-sado algún tiempo de la venta de esos licores; el testigo en realidad no s°abía si existía o no existía; que la autoridad que el testigo había dado al acusado para la venta de dichos licores era nada más que el cobro de la cuenta o que mirara a ver lo que podía hacer; que después el Sr. Alvarez le dijo que había cobrado cincuenta dólares por esos licores; que los había vendido y le entregó el dinero.
No aparece en todos los autos la más mínima prueba que demuestre que el acusado Serafín Alvarez fuera o hubiera *95sido alguna vez dueño en absoluto o en parte de las veinte najas de licores, que tuviera algún interés personal en las mismas, o que al efectuar la referida venta Rubiera actuado a nombre propio o tuviera algún interés pecuniario en la transacción. Parece razonablemente claro el becbo de que el mismo actuara como mandatario de Pons o Bubonis, de acuerdo con las instrucciones de este último, y que por cierto motivo que no se explica, quizás por la fuerza de la costum-bre, dió un recibo a nombre de A. Alvarez y Hermanos. Pero es enteramente inmaterial el becbo de si el acusado actuó como mandatario de Pons o Bubonis, o como mandatario o socio de la mercantil de A. Alvarez y Hermanos. En uno u otro caso, su principal tenía la correspondiente patente al por mayor, a cuya protección tiene derecho el acusado. Cuando en un caso como el presente el mandatario procede de buena fe como subordinado del principal, la licencia de este último protege al primero. 2 Wharton sobre Ley Criminal, Edición 11a., página 1976; City of Emporia v. Becker, 12 L. R. A. (nueva serie), página 946, y casos citados en la nota del caso; French v. Toledo, 25 L. R. A. (nueva serie), página 748; State v. Rosenbaum, 15 L. R. A. (nueva serie), página 288.
Por tanto, considerada la prueba desde cualquier punto de visita resulta la misma completamente insuficiente para sos-tener la sentencia. Debe revocarse la sentencia apelada y sobreseerse la causa.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.